The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
This communication is a fifth Office Action on the Merits. Claims 21-30, 36-39, and 42-54, as amended 18 APR. 2022, are pending and have been considered as follows; the drawings have been accepted:

In view of the appeal brief filed on 30 SEP. 2020, PROSECUTION IS HEREBY REOPENED. New grounds of rejection are set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:

/BRIAN D MATTEI/           Supervisory Patent Examiner, Art Unit 3635                                                                                                                                                                                             

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 21-30, 36-39, and 42-44 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Cl. 21, ln. 15; and Cl. 27 ln. 16: the recitation(s) of “structural space” is vague, indefinite, and confusing as lacking proper antecedent basis from within the specification. The Specification provides certain noncommittal examples of structural space while indicating that spaces aside from what is listed in the examples also qualify as structural space. The structural spaces where the first data farm may be installed vary widely in size, shape, and location, to the point of merely being “substantially any place that a void exists (either natural or planned).”

Claims 22-26, 28-30, and 36-39 not particularly referenced in this section are rejected as being dependent upon an indefinite claim.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 21-29, 36-39, and 43-44 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Feng et al. US 20090144220 A1 (Feng) in view of Frecska et al. US 6715246 B1 (Frecska).
As per claim 21 the primary reference of Feng teaches a system (system 10, FIG. 1) for distributed file storage, comprising: 
a plurality of data farms (REGION 1, REGION 2 FIG. 1) having at least a first data farm (REGION 1 FIG. 1) in a first building (see "other datacenters located in other regions" [0009]) and a second data farm (REGION 2 FIG. 1) in a second building (see "other datacenters located in other regions" [0009]) separate and independent from the first building (see "other datacenters located in other regions" [0009]), 
each data farm (REGION 1, REGION 2 FIG. 1) comprising: 
a data storage module (storage unit 20, FIG. 1); 
a local control module (controller 12 FIG. 1) comprising a data protection module (“hash function” [0037]); and 
a communication interface (transaction bank 22, FIG. 1) between said data farm (REGION 1, REGION 2 FIG. 1) and a wide-area network (see "both within a farm and across farms" [0041]); 
an interface (“application programming interface (API)” [0035]) to one or more remote data servers (router 14, FIG. 1), the remote data servers (router 14, FIG. 1) configured to transmit data to each data farm (REGION 1, REGION 2 FIG. 1) and to receive data from each data farm (REGION 1, REGION 2 FIG. 1) by communicating (see "both within a farm and across farms" [0041]) with the communication interface (transaction bank 22, FIG. 1) of each data farm (REGION 1, REGION 2 FIG. 1) through the wide-area network (see "both within a farm and across farms" [0041]); and 
an administrative module (record 50 [0037]) configured to record a quantity of data received or transmitted by the communication interface (transaction bank 22, FIG. 1) of each data farm (REGION 1, REGION 2 FIG. 1), but fails to explicitly disclose:
wherein at least the first data farm is installed within a structural space of the first building. 
Frecska teaches to install such “data farms” within a concealed structural space of a respective structure of the first building, specifically:
wherein at least the first data farm is installed within a structural space (pocket 2 FIG. 2) of the first building. 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the assembly of Feng by making the data centers adapted to be installed within a concealed structural space as taught by Frecska for the purpose of incorporating such infrastructure as the digital network within building designs.
 
As per claim 22 Feng in view of Frecska teaches the limitations according to claim 21 and Feng further discloses wherein the administrative module (record 50 [0037]) is configured to record a quantity of data received or transmitted by the interface (“application programming interface (API)” [0035]) to one or more remote data servers (router 14, FIG. 1). 

As per claim 23 Feng in view of Frecska teaches the limitations according to claim 21 and Feng further discloses a storage network module (see "multiple records" abstract ln. 5) configured to determine an association between at least one data farm (REGION 1, REGION 2 FIG. 1) of the plurality of data farms (REGION 1, REGION 2 FIG. 1) and the one or more remote data servers (router 14, FIG. 1). 

As per claim 24 Feng in view of Frecska teaches the limitations according to claim 21 and Feng further discloses wherein the local control module (controller 12 FIG. 1)is configured to determine an association between data stored in at least one data farm (REGION 1, REGION 2 FIG. 1) of the plurality of data farms (REGION 1, REGION 2 FIG. 1) and the one or more remote data servers (router 14, FIG. 1). 

As per claim 25 Feng in view of Frecska teaches the limitations according to claim 21 and Feng further discloses wherein substantially each data farm (REGION 1, REGION 2 FIG. 1) is in an untrusted (see "revert to trusting" [0068]) data relationship to other data farms (REGION 1, REGION 2 FIG. 1). 

As per claim 26 Feng in view of Frecska teaches the limitations according to claim 21 and Feng further discloses further comprising a module (see "multiple records" abstract ln. 5) configured to monitor a state of health of at least one data farm (REGION 1, REGION 2 FIG. 1) of the plurality of data farms (REGION 1, REGION 2 FIG. 1). 

As per claim 27 Feng teaches a method of operating a distributed file storage system, comprising:
providing a plurality of data farms (REGION 1, REGION 2 FIG. 1) in a geographically diverse network environment (see "other datacenters located in other regions" [0009]), 
each data farm (REGION 1, REGION 2 FIG. 1) comprising: 
a data storage module (storage unit 20, FIG. 1); 
a local control module (controller 12 FIG. 1) comprising 
a data protection module (“hash function” [0037]); and 
a communication interface (transaction bank 22, FIG. 1) between said data farm (REGION 1, REGION 2 FIG. 1) and 
a wide-area network (see "both within a farm and across farms" [0041]); 
accepting data from a remote data server  (router 14, FIG. 1; this is recognized as teaching "accepting data" as broadly claimed), 
the remote data server (router 14, FIG. 1) configured to transmit data to the plurality of data farms (REGION 1, REGION 2 FIG. 1) and to receive data from the plurality of data farms (REGION 1, REGION 2 FIG. 1) by communicating with the communication interface (transaction bank 22, FIG. 1) of each data farm (REGION 1, REGION 2 FIG. 1) through the wide-area network (see "both within a farm and across farms" [0041]); 
selecting a data farm (REGION 1, REGION 2 FIG. 1) from among the plurality of data farms (REGION 1, REGION 2 FIG. 1) in which to store the data; and  storing the data in the selected data farm (REGION 1, REGION 2 FIG. 1), but fails to explicitly disclose:
wherein at least some of the plurality of data farms are installed within structural spaces of respective structures that are separate and independent from one another. 
Frecska teaches to install such “data farms” within a structural space of a respective structure of the first building, specifically:
wherein at least some of the plurality of data farms are installed within structural spaces (pocket 2 FIG. 2) of respective structures that are separate and independent from one another. 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the assembly of Feng by making the data centers adapted to be installed within a concealed structural space as taught by Frecska for the purpose of incorporating such infrastructure as the digital network within building designs.
 
As per claim 28 Feng in view of Frecska teaches the limitations according to claim 27 and Feng further discloses comprising the steps of: recording a quantity of data transferred to the selected data farm (REGION 1, REGION 2 FIG. 1); and providing a credit to an owner of the selected data farm (REGION 1, REGION 2 FIG. 1) based upon the quantity of data transferred (“return all of the records 50 that they store” [0038]; this is considered “providing a credit” as broadly claimed). 

As per claim 29 Feng in view of Frecska teaches the limitations according to claim 27 and Feng further discloses comprising the steps of: recording a quantity of data transferred (“return all of the records 50 that they store” [0038]; this is considered “charging a fee” as broadly claimed) from the remote data server; and charging a fee to the remote data server (router 14, FIG. 1) based upon the quantity of data transferred (“return all of the records 50 that they store” [0038]; this is considered “charging a fee” as broadly claimed). 

As per claim 36 Feng in view of Frecska teaches the limitations according to claim 21 and Feng further discloses a physical location of the remote data server (router 14, FIG. 1) is not known (see "both within a farm and across farms" [0041]; this is recognized as teaching "physical location… not known" as broadly claimed) to the data farm (REGION 1, REGION 2 FIG. 1). 

As per claim 37 Feng in view of Frecska teaches the limitations according to claim 21 and Feng further discloses at least one of the first building (see "other datacenters located in other regions" [0009]) and the second building (see "other datacenters located in other regions" [0009]) has a primary purpose unrelated to data storage (see “Ceiling tile” title). 

As per claim 38 Feng in view of Frecska teaches the limitations according to claim 27 and Feng further discloses a physical location of the remote data server (router 14, FIG. 1) is not known (see "both within a farm and across farms" [0041]; this is recognized as teaching "physical location… not known" as broadly claimed) to the data farm (REGION 1, REGION 2 FIG. 1). 

As per claim 39 Feng in view of Frecska teaches the limitations according to claim 27 and Feng further discloses the respective structures in which at least some of the plurality of data farms (REGION 1, REGION 2 FIG. 1) are installed have a primary purpose unrelated to data storage (see “Ceiling tile” title).

As per claim 43 Feng in view of Frecska teaches the limitations according to claim 21 and Feng further discloses the structural space comprises at least one of the following: a space between floor joists, a hollow core door, a modular wall, and a cavity inside a wall space (see “Ceiling tile” title; this is recognized as a "cavity inside a wall space" as broadly claimed). 

As per claim 44 Feng in view of Frecska teaches the limitations according to claim 27 and Feng further discloses the structural spaces comprise at least one of the following: a space between floor joists, a hollow core door, a modular wall, and a cavity inside a wall space (see “Ceiling tile” title; this is recognized as a "cavity inside a wall space" as broadly claimed). 

Claim 30 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Feng in view of Frecska as applied to claim 27 above, and further in view of Chiu et al. US 20100306286 A1 (Chiu).
As per claim 30 Feng in view of Frecska teaches the limitations according to claim 27, but fails to explicitly disclose:
the step of selecting a data farm comprises the step of using a Hadoop process.
Chiu teaches a cluster using a Hadoop process, specifically:
the step of selecting a data farm comprises the step of using a Hadoop process (“second Hadoop cluster… to process log data” [0014] ln. 4).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the assembly of Feng in view of Frecska by including the Hadoop process as taught by Chiu in order to process data using a known method as an obvious design choice and because it is obvious to perform a simple substitution of one known element —in this case, data processing method used to select the server— for another to obtain the predictable result of processing information (MPEP 2141).

Claim 42 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Feng in view of Frecska as applied to claim 27 above, and further in view of VALENTINO et al. US 20140268601 A1 (Valentino).
As per claim 35 Feng in view of Frecska teaches the limitations according to claim 31 but fails to explicitly disclose:
the step of selecting the data farm comprises the step of using a BitTorrent process.
Valentino teaches information transferring using BitTorrent, specifically:
the step of selecting the data farm comprises the step of using a BitTorrent process (“including Peer-to-peer networks like BitTorrent” [0052]).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the assembly of Feng in view of Frecska by including the BitTorrent process as taught by Valentino in order to process data using a known method as an obvious design choice and because it is obvious to perform a simple substitution of one known element —in this case, data processing method used to select the server— for another to obtain the predictable result of processing information (MPEP 2141).

Claim 45-48 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Feng in view of Brown US 20030097806 A1.
As per claim 45 the primary reference of Feng teaches a system (system 10, FIG. 1) for distributed file storage, comprising: 
a plurality of data farms (REGION 1, REGION 2 FIG. 1) having at least a first data farm (REGION 1 FIG. 1) in a first building (see "other datacenters located in other regions" [0009]) and a second data farm (REGION 2 FIG. 1) in a second building (see "other datacenters located in other regions" [0009]) separate and independent from the first building (see "other datacenters located in other regions" [0009]), each data farm (REGION 1, REGION 2 FIG. 1) comprising: 
a data storage module (storage unit 20, FIG. 1); 
a local control module (controller 12 FIG. 1) comprising a data protection module (“hash function” [0037]); and 
a communication interface (transaction bank 22, FIG. 1) between said data farm (REGION 1, REGION 2 FIG. 1) and a wide-area network (see "both within a farm and across farms" [0041]); 
an interface (“application programming interface (API)” [0035]) to one or more remote data servers (router 14, FIG. 1), 
the remote data servers (router 14, FIG. 1) configured to transmit data to the data farm (REGION 1, REGION 2 FIG. 1) and to receive data from the data farm (REGION 1, REGION 2 FIG. 1) by communicating with the communication interface (transaction bank 22, FIG. 1) of the data farm (REGION 1, REGION 2 FIG. 1) through the wide-area network (see "both within a farm and across farms" [0041]); and 
an administrative module (record 50 [0037]) configured to record a quantity of data received or transmitted by the communication interface (transaction bank 22, FIG. 1) of the data farm, but fails to explicitly disclose:
wherein at least the first data farm  is installed within a space between floor joists of the first building.
Brown teaches to install such “data farms” within a structural space of a respective structure of the first building, specifically:
wherein at least the first data farm (interactive interstitial space device 999, FIG. 162) is installed within a space between floor joists (see space between architectural matrix 129, FIG. 162) of the first building.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the at least one data farm of Feng by including the disposition to be in between floor joists as an obvious design choice in order to provide data below a floor.

As per claim 46 Feng in view of Brown teaches the limitation according to claim 45 and Brown further discloses at least one of the first building and the second building (upper and lower occupied spaces 538, 538, unidentified, FIG. 162; see FIG. 161) has a primary purpose unrelated to data storage. It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the at least one building of Feng in view of Brown by substituting the disposition of the data farm to be in a building whose primary purpose is not data storage as taught by Brown as an obvious design choice in order to provide data to a building whose primary purpose is unrelated to data storage.

As per claim 47 the primary reference of Feng teaches a system (system 10, FIG. 1) for distributed file storage, comprising: 
a plurality of data farms (REGION 1, REGION 2 FIG. 1) having at least a first data farm (REGION 1, FIG. 1) in a first building (see "other datacenters located in other regions" [0009]) and a second data farm (REGION 2 FIG. 1) in a second building (see "other datacenters located in other regions" [0009]) separate and independent from the first building (see "other datacenters located in other regions" [0009]), each data farm (REGION 1, REGION 2 FIG. 1) comprising: 
a data storage module (storage unit 20, FIG. 1); 
a local control module (controller 12 FIG. 1) comprising a data protection module (“hash function” [0037]); and 
a communication interface (transaction bank 22, FIG. 1) between said data farm (REGION 1, REGION 2 FIG. 1) and a wide-area network (see "both within a farm and across farms" [0041]); 
an interface (“application programming interface (API)” [0035]) to one or more remote data servers (router 14, FIG. 1), 
the remote data servers (router 14, FIG. 1) configured to transmit data to the data farm (REGION 1, REGION 2 FIG. 1) and to receive data from the data farm (REGION 1, REGION 2 FIG. 1) by communicating with the communication interface (transaction bank 22, FIG. 1) of the data farm (REGION 1, REGION 2 FIG. 1) through the wide-area network (see "both within a farm and across farms" [0041]); and 
an administrative module (record 50 [0037]) configured to record a quantity of data received or transmitted by the communication interface (transaction bank 22, FIG. 1) of the data farm, but fails to explicitly disclose:
wherein at least the first data farm is installed within a cavity inside a wall space of the first building. 
Brown teaches to install such “data farms” within a structural space of a respective structure of the first building, specifically:
wherein at least the first data farm (interactive interstitial space device 999, FIG. 162) is installed within a cavity inside a wall space (see wall space between architectural matrix 129, FIG. 162) of the first building. 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the at least one data farm of Feng by including the disposition to be in a cavity inside a wall space as an obvious design choice in order to provide data below a floor.

As per claim 48 Feng in view of Brown teaches the limitation according to claim 47, and Brown further discloses at least one of the first building and the second building (upper and lower occupied spaces 538, 538, unidentified, FIG. 162; see FIG. 161) has a primary purpose unrelated to data storage. It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the at least one building of Feng in view of Brown by substituting the disposition of the data farm to be in a building whose primary purpose is not data storage as taught by Brown as an obvious design choice in order to provide data to a building whose primary purpose is unrelated to data storage.

Claim 49-50 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Feng in view of Shoemaker et al. US 9343797 B2 (Shoemaker).
As per claim 49 the primary reference of Feng teaches a system (system 10, FIG. 1) for distributed file storage, comprising: 
a plurality of data farms (REGION 1, REGION 2 FIG. 1) having at least a first data farm (REGION 1 FIG. 1) in a first building (see "other datacenters located in other regions" [0009]) and a second data farm (REGION 2 FIG. 1) in a second building (see "other datacenters located in other regions" [0009]) separate and independent from the first building (see "other datacenters located in other regions" [0009]), 
each data farm (REGION 1, REGION 2 FIG. 1) comprising: 
a data storage module (storage unit 20, FIG. 1); 
a local control module (controller 12 FIG. 1) comprising a data protection module (“hash function” [0037]); and 
a communication interface (transaction bank 22, FIG. 1) between said data farm (REGION 1, REGION 2 FIG. 1) and a wide-area network (see "both within a farm and across farms" [0041]); 
an interface (“application programming interface (API)” [0035]) to one or more remote data servers (router 14, FIG. 1), 
the remote data servers (router 14, FIG. 1) configured to transmit data to the data farm (REGION 1, REGION 2 FIG. 1) and to receive data from the data farm (REGION 1, REGION 2 FIG. 1) by communicating with the communication interface (transaction bank 22, FIG. 1) of the data farm (REGION 1, REGION 2 FIG. 1) through the wide-area network (see "both within a farm and across farms" [0041]); and 
an administrative module (record 50 [0037]) configured to record a quantity of data received or transmitted by the communication interface (transaction bank 22, FIG. 1) of the data farm, but fails to explicitly disclose:
wherein at least the first data farm is installed within a basement area of the first building. 
Shoemaker contemplates a wireless network which communicates with a basement, specifically:
wherein at least the first data farm ("main distribution rack 200… basement" 9:33) is installed within a basement area ("organizes the signals coming into the building from external networks" 9:35) of the first building. 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the at least one data farm of Feng by including the disposition to be in a basement as an obvious design choice in order to provide data below a structure.

As per claim 50 Feng in view of Shoemaker teaches the limitation according to claim 49 and Shoemaker further discloses at least one of the first building and the second building has a primary purpose (see "sites within structures, such as office buildings… older buildings and structures" 1:65-2:42) unrelated to data storage. It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the at least one building of Feng in view of Shoemaker by substituting the disposition of the data farm to be in a building whose primary purpose is not data storage as taught by Shoemaker as an obvious design choice in order to provide data to a building whose primary purpose is unrelated to data storage.

Claim 51-52 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Feng in view of Judd et al. US 7027770 B2 (Judd).
As per claim 51 the primary reference of Feng teaches a system (system 10, FIG. 1) for distributed file storage, comprising: 
a plurality of data farms (REGION 1, REGION 2 FIG. 1) having at least a first data farm (REGION 1 FIG. 1) in a first building (see "other datacenters located in other regions" [0009]) and a second data farm (REGION 2 FIG. 1) in a second building (see "other datacenters located in other regions" [0009]) separate and independent from the first building (see "other datacenters located in other regions" [0009]), 
each data farm (REGION 1, REGION 2 FIG. 1) comprising: 
a data storage module (storage unit 20, FIG. 1); 
a local control module (controller 12 FIG. 1) comprising a data protection module (“hash function” [0037]); and 
a communication interface (transaction bank 22, FIG. 1) between said data farm (REGION 1, REGION 2 FIG. 1) and a wide-area network (see "both within a farm and across farms" [0041]); 
an interface (“application programming interface (API)” [0035]) to one or more remote data servers (router 14, FIG. 1),
the remote data servers (router 14, FIG. 1) configured to transmit data to the data farm (REGION 1, REGION 2 FIG. 1) and to receive data from the data farm (REGION 1, REGION 2 FIG. 1) by communicating with the communication interface (transaction bank 22, FIG. 1) of the data farm (REGION 1, REGION 2 FIG. 1) through the wide-area network (see "both within a farm and across farms" [0041]); and 
an administrative module (record 50 [0037]) configured to record a quantity of data received or transmitted by the communication interface (transaction bank 22, FIG. 1) of the data farm, but fails to explicitly disclose:
wherein at least the first data farm is installed within an attic area of the first building. 
Judd contemplates a wireless network which communicates with an attic area, specifically:
wherein at least the first data farm (housing 16, FIG. 1) is installed within an attic area (attic 18, FIG. 1) of the first building. 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the at least one data farm of Feng by substituting the disposition to be in an attic as taught by Judd as an obvious design choice in order to provide data above a structure.

As per claim 52 Feng in view of Judd teaches the limitation according to claim 51 and Judd further discloses at least one of the first building and the second building has a primary purpose unrelated to data storage (see "consumer premises or residential communication or repeater system designated generally by the reference numeral 10" 2:64). It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the at least one building of Feng in view of Judd by substituting the disposition of the data farm to be in a building whose primary purpose is not data storage as taught by Judd as an obvious design choice in order to provide data to a building whose primary purpose is unrelated to data storage.

Claim 53-54 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Feng in view of Elluin US 4902853 A.
As per claim 53 the primary reference of Feng teaches a system (system 10, FIG. 1) for distributed file storage, comprising: 
a plurality of data farms (REGION 1, REGION 2 FIG. 1) having at least a first data farm (REGION 1 FIG. 1) in a first building (see "other datacenters located in other regions" [0009]) and a second data farm (REGION 2 FIG. 1) in a second building (see "other datacenters located in other regions" [0009]) separate and independent from the first building (see "other datacenters located in other regions" [0009]), 
each data farm (REGION 1, REGION 2 FIG. 1) comprising: 
a data storage module (storage unit 20, FIG. 1); 
a local control module (controller 12 FIG. 1) comprising a data protection module (“hash function” [0037]); and 
a communication interface (transaction bank 22, FIG. 1) between said data farm (REGION 1, REGION 2 FIG. 1) and a wide-area network (see "both within a farm and across farms" [0041]); 
an interface (“application programming interface (API)” [0035]) to one or more remote data servers (router 14, FIG. 1), 
the remote data servers (router 14, FIG. 1) configured to transmit data to the data farm (REGION 1, REGION 2 FIG. 1) and to receive data from the data farm (REGION 1, REGION 2 FIG. 1) by communicating with the communication interface (transaction bank 22, FIG. 1) of the data farm (REGION 1, REGION 2 FIG. 1) through the wide-area network (see "both within a farm and across farms" [0041]); and 
an administrative module (record 50 [0037]) configured to record a quantity of data received or transmitted by the communication interface (transaction bank 22, FIG. 1) of the data farm, , but fails to explicitly disclose:
wherein at least the first data farm is installed above a false ceiling of the first building. 
Elluin contemplates a location capable of communicating with a wireless network, specifically:
wherein at least the first data farm (unit 72, FIG. 4) is installed above a false ceiling (false ceiling 71, FIG. 4) of the first building. 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the at least one data farm of Feng by substituting the disposition to be in a false ceiling as taught by Elluin as an obvious design choice in order to provide data above a false ceiling.

As per claim 54 Feng in view of Elluin teaches the limitation according to claim 53, and Elluin further discloses wherein at least one of the first building (floor slab 2, ceiling slab 3, outside 5, FIG. 4; this is recognized as a building, as broadly claimed) and the second building has a primary purpose (rooms 51, FIG. 4) unrelated to data storage. It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the at least one building of Feng in view of Elluin by substituting the disposition of the data farm as taught by Elluin to be in a building whose primary purpose is not data storage in order to provide data to the users of a technical facility.

Response to Arguments
Applicant's arguments filed 04/18/2022 have been fully considered but they are not persuasive.
As per the argument (p. 11-12):
claim 21 recites…
Claim 27 similarly recites… 
Such spaces include space within walls, space under floorboards, etc.…
“structural spaces” as described in the specification are not “substantially any place that a void exists (either natural or planned)
the Examiner submits the specification explicitly defines certain noncommittal examples of structural space while indicating that spaces aside from what is listed in the examples also qualify as structural space. Therefore, the "structural spaces", which include "substantially any place that a void exists" are not limited to Applicant's argued "spaces within the structure itself". 

As per the argument (p. 13):
Moreover, Applicant respectfully submits that the features of dependent claims 37 and 39 and new dependent claims 46, 48, 50, 52, and 54 are neither disclosed nor rendered obvious by the cited prior art references. As discussed in detail in the Appeal and Reply Briefs, the cited prior art does not disclose or render obvious the installation of data farms in structural spaces of buildings that have a primary purpose unrelated to data storage. Rather, the cited prior art discloses datacenters, which a person of ordinary skill in the art would understand have the specific purpose of data storage.
the Examiner submits a building with "the specific purpose of data storage" does not specifically redefine a building. A building which may or may not be used for data storage is not defined by how it is used. Applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH J SADLON whose telephone number is (571)270-5730. The examiner can normally be reached on Monday - Friday 8AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRIAN D MATTEI can be reached on (571)270-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/J. J. S./
Examiner, Art Unit 3633


/JJS/

/BRIAN D MATTEI/Supervisory Patent Examiner, Art Unit 3635